department of the treasury internal_revenue_service washington d c contact person identification_number telephone number employer_identification_number tax_exempt_and_government_entities_division release number release date date date sevt eo rat uil egend i a w o w t o u o n w l o j d m i m i o i z i c i a j - i z j l i l o n e b x l o r dear this is in response to your request for a ruling regarding the proposed transfer of property from btoc facts b is exempt as an organization described in sec_501 of the internal_revenue_code and classified as a private non-operating foundation within the meaning of sec_509 b’s primary activity is grantmaking for the support and implementation of research programs and conservation activities c is exempt as an organization described in sec_501 of the code and classified as a private non-operating foundation within the meaning of sec_509 c’s principal activities involve maintaining and operating botanical gardens with over cactus species as a living library for scientists botanists and students who study the plants for educational and research purposes c does not charge any fees for such services b’s and c’s directors were identical prior to the death of d the directors were d d‘s widow e and d’s children f and g d died in year x upon the death of d a successor director was not named so the remaining directors of both b and c were e f and g appointed as a new director of c his not related to any of the other c directors the b board plans to appoint as a new director lis ason of e in year y h was the j trust trust which d created during his lifetime holds title to property and a vacant residential lot lot both located near c’s botanical gardens the non-charitable beneficiaries of the property and lot under the trust have disclaimed their interest in the property and lot b is the sole charitable_beneficiary of property b and c represent that they have taken and will take the following actions b as the trust’s sole charitable_beneficiary will receive both the property and lot once b receives the property and lot it will transfer both to c for no consideration the proposed transfers c will then use the property in support of its botanical gardens and related activities in furtherance of c’s exempt purposes c will either sell the lot or use it in support of its botanical gardens and related activities b and c represent that consistent with sec_4942 of the code c will make a qualifying_distribution of an amount equal to the value of the property and lot at the time of the transfer to c not later than the end of the first taxable_year after the taxable_year in which c receives the property and lot to make this qualifying_distribution c will during the taxable_year following the year of b’s transfer of the property and lot elect under sec_53_4942_a_-3 of the foundation and similar excise_taxes regulations to treat as a current_distribution out of corpus an amount distributed by c in a prior taxable_year that c treated as a distribution out of corpus that year c has made distributions of approximately dollar_figurek in the past five years which it has treated as distributions out of corpus under sec_53_4942_a_-3 of the regulations such corpus distributions have not been availed of for any other purpose c will not use such distributions for any purpose other than to elect under sec_53_4942_a_-3 to treat them as current distributions out of corpus in the year following the year of b’s transfer of the property and lot to c these distributions out of corpus currently exceed the fair_market_value of the property and lot which are estimated to be dollar_figurel and dollar_figurem respectively b and c also represent that c will provide b adequate_records demonstrating that c has made the qualifying_distribution described above for instance c will provide b with its tax_return that includes c’s sec_53_4942_a_-3 iv election statement b represents that it will exercise expenditure_responsibility over the property and lot as required by sec_4945 of the code for instance b and c will enter into a pre-grant agreement that meets the requirements of sec_53_4945-5 of the regulations c will provide annual reports stating that the property and lot continue to be used to further the purpose of the proposed transfers and the exempt purposes of c proceeds will be used to further the exempt purposes of the proposed transfers and of c c will be required to make such reports in the year in which the proposed transfers are made and for at least the two successive years thereafter until it is reasonably apparent to b that c or if either property is sold that the has not used the property and lot for any purpose which would result in liability for tax under sec_4945 of the code b will make full and detailed reports to the irs with respect to c’s use of the property and lot you have requested the following rulings the proposed transfers will not result in net_investment_income and therefore will not result in a liability for tax under sec_4940 of the code the proposed transfers will not constitute acts of self-dealing and therefore will not result in a liability for tax under sec_4941 of the code the proposed transfers will constitute qualifying distributions under sec_4942 of the code for b the proposed transfers will not constitute taxable_expenditures under sec_4945 of the code applicable law sec_4940 of the code imposes a tax upon a private foundation’s net_investment_income sec_4940 of the code defines the term net investment income’ to mean the amount by which the sum of the gross_investment_income and the capital_gain_net_income exceeds the deductions allowed by sec_4940 sec_4940 of the code provides that for purposes of determining capital_gain_net_income there shall be taken into account only gains and losses from the sale_or_other_disposition of property used for the production of interest dividends rents and royalties and from property used for production of unrelated_business_taxable_income sec_4941 of the code imposes certain excise_taxes on direct and indirect acts of self- dealing between a disqualified_person and a private_foundation sec_4946 of the code provides in relevant part that a private_foundation may be a disqualified_person in certain circumstances with respect to another private_foundation but only for purposes of the excess business holding rules under sec_4943 sec_53_4946-1 of the regulations provides that for purposes of sec_4941 of the code the term disqualified_person shall not include any organization described in sec_501 sec_4942 of the code imposes a tax on a private foundation’s failure to make required charitable distributions amounts expended and property transferred by a private_foundation to meet this mandatory payout requirement must be in the form of qualifying distributions sec_4942 of the code defines a qualifying_distribution as except as provided in sec_4942 any amount_paid by a private_foundation to accomplish one or more purposes described in sec_170 other than any contribution to i an organization controlled by the foundation or one or more disqualified persons or ii a private_foundation which is not an operating_foundation sec_4942 of the code and sec_53_4942_a_-3 of the regulations provide a limited exception with respect to the general_rule of sec_4942 of the code they provide that a contribution by a private_foundation either to an organization controlled by the foundation or one or more disqualified persons or to a non-operating private_foundation will be _treated as a qualifying_distribution if a the recipient makes a qualifying_distribution of an amount equal to the value of the grant not later than the end of the recipient's first taxable_year after the taxable_year in which the grant is received and b the grant-making foundation obtains adequate_records or other_sufficient_evidence which shows that the redistribution has been made by the recipient organization sec_53_4942_a_-3 of the regulations provides that to satisfy the sec_4942 distribution_requirements a donee organization may elect by attaching an election statement to the organization’s tax_return for the taxable_year for which the election is to apply to treat as a current_distribution out of corpus any amount distributed by the organization in a prior taxable_year which was treated as a distribution out of corpus to be available for treatment as a current_distribution out of corpus the prior distribution a must have been treated by the organization as a distribution out of corpus under sec_53_4942_a_-3 of the regulations b must not have been availed of for any other purpose for example to reduce the organization’s distributable_amount in a prior tax_year under sec_53_4942_a_-3 of the regulations c must have occurred within the preceding five years and d may not be later availed of for any other purpose sec_4945 of the code imposes an excise_tax on any private foundation's making of a taxable_expenditure under sec_4945 sec_4945 of the code provides that a taxable_expenditure is any amount_paid or incurred by a private_foundation to carry on propaganda or attempt to influence legislation to influence the outcome of any public election or to carry on any voter registration drive to an individual for study travel or similar purposes for any other purpose other than the exempt purposes specified in sec_170 and to an organization that is neither a public charity described in sec_509 through nor an exempt_operating_foundation described in sec_4940 unless the private_foundation exercises expenditure_responsibility under sec_4945 sec_4940 of the code defines an exempt_operating_foundation as a private_foundation that is an operating_foundation has been publicly supported for at least taxable years does not have an officer who is a disqualified_individual under sec_4940 and has a governing board that is broadly representative of the general_public and consists of individuals at least of whom are not disqualified individuals sec_4940 of the code defines disqualified_individual as an individual who is with respect to a private_foundation a substantial_contributor to the foundation an owner of more than of the voting power profits interest or beneficial_interest of the foundation or a member_of_the_family of any individual described in or sec_4945 of the code provides that the expenditure_responsibility referred to in sec_4945 means that the private_foundation is responsible to exert all reasonable efforts to establish adequate procedures to see that the grant is spent solely for the purpose for which it was made obtain full and complete reports from the grantee on how the funds are spent and make full and detailed reports with respect to such expenditures to the irs os sec_53_4945-5 of the regulations provides that in order to exercise expenditure_responsibility the grantor private_foundation must require that the grantee organization make a written commitment to repay any portion of the amount granted which is not used for the purposes of the grant submit full and complete annual reports on the manner in which the grant funds are spent and the progress made in accomplishing the purposes of the grant maintain records of receipts and expenditures make its books_and_records available to the grantor at reasonable times and not use any of the funds to i carry on propaganda or otherwise attempt to influence legislation ii influence the outcome of any specific public election or carry on any voter registration drive iii make any grant which does not comply with the requirements of sec_4945 or sec_4945 of the code or iv undertake any activity for any purpose other than one specified in sec_170 of the code the agreement must clearly specify the purposes of the grant sec_53_4945-5 of the regulations provides in part that if a private_foundation makes a grant described in sec_4945 of the code to another private_foundation for endowment or other capital purposes then the grantor foundation must require annual reports from the grantee on the uses of the principal and income if any from the grant for the taxable_year in which the grant was made and the immediately succeeding two taxable years only if it is reasonably apparent to the grantor that before the end of such second succeeding taxable_year neither the principal the income nor any equipment purchased with grant funds has been used for any purpose which would result in liability for tax under sec_4945 of the code may the grantor allow such reports to be discontinued analysis sec_4940 sec_4940 of the code imposes a tax on a private foundation’s net_investment_income for a taxable_year investment_income includes capital_gains from the sale_or_other_disposition of property used for the production of interest dividends rents royalties and unrelated_business_taxable_income see sec_4940 b will receive no consideration for the proposed transfers to c accordingly b’s proposed transfers will be considered a contribution to c rather than a sale_or_other_disposition of property that could generate a capital_gain to b under sec_4940 therefore the proposed transfers will not constitute net_investment_income to b under sec_4940 and b will not be subject_to the sec_4940 tax the proposed transfers will not involve any sale_or_other_disposition of property by c that could generate income to c under sec_4940 of the code therefore the proposed transfers will not result in net_investment_income to c under sec_4940 and c will not be subject_to the sec_4940 tax sec_4941 sec_4941 of the code imposes certain excise_taxes on direct and indirect acts of self- dealing between a disqualified_person and a private_foundation a private_foundation may be a disqualified_person with respect to another private_foundation solely for purposes of sec_4943 of the code see sec_4946 for purposes of sec_4941 however the term disqualified_person does not include a sec_501 organization such as c see sec_53_4946-1 of the regulations therefore b and c are not disqualified persons with respect to one another accordingly the proposed transfers of the property and lot from b to c will not constitute an act of self-dealing under sec_4941 of the code sec_4942 sec_4942 of the code provides in pertinent part that except as provided in sec_4942 a qualifying_distribution does not include an amount_paid to a private_foundation controlled by a disqualified_person or to a non-operating private_foundation however sec_4942 and sec_53_4942_a_-3 of the regulations provide that if the requirements of these provisions as explained above are met a payment to such a foundation would constitute a qualifying_distribution because c and b have identical boards of directors c is controlled by one or more disqualified persons with respect to b for purposes of sec_4942 of the code therefore the requirements of sec_4942 of the code and sec_53_4942_a_-3 of the regulations must be satisfied for the proposed transfers from b to c to be a qualifying_distribution under sec_4942 based on b’s and c’s representations that they have taken and will take certain actions needed to qualify the proposed transfers as qualifying distributions as described above we conclude that b and c have met and likely will meet each of the requirements of sec_4942 of the code and sec_53_4942_a_-3 of the regulations therefore the proposed transfers by b to c would constitute a qualifying_distribution for purposes of sec_4942 of the code sec_4945 sec_4945 of the code provides in part that a taxable_expenditure is any amount_paid or incurred by a private_foundation to an organization that is neither a public charity nor an exempt_operating_foundation unless the private_foundation exercises expenditure_responsibility under sec_4945 sec_4945 of the code and sec_53_4945-5 and sec_53_4945-5 of the regulations provide that if the requirements of these provisions as explained above are met a private_foundation would satisfy the requirement to exercise expenditure_responsibility with respect to a transfer that it makes because c is neither a public charity nor an exempt_operating_foundation b must exercise expenditure_responsibility over its proposed transfers of the property and lot to c pursuant to - sec_4945 and sec_4945 to avoid liability for the tax imposed under sec_4945 based on b’s and c’s representations that they have taken and will take certain actions as described above we conclude that b and c have met and will likely meet the requirements of sec_4942 of the code and sec_53_4945-5 and sec_53_4945-5 of the regulations therefore b will exercise expenditure_responsibility with respect to the proposed transfers as a result the proposed transfers would not constitute a taxable_expenditure under sec_4945 of the code conclusions accordingly we rule as follows a the proposed transfers will not result in net_investment_income and therefore will not result in a liability for tax under sec_4940 of the code the proposed transfers will not constitute acts of self-dealing and therefore will not result in a liability for tax under sec_4941 of the code the proposed transfers will constitute qualifying distributions under sec_4942 of the code for b the proposed transfers will not constitute taxable_expenditures under sec_4945 of the code this ruling is based on the understanding that there will be no material_change in the facts upon which it is based this ruling does not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections described this ruling will be made available for public inspection under sec_6110 of the code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice deletions you should follow the instructions in notice if you disagree with our proposed this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter in accordance with the power_of_attorney currently on file with the internal_revenue_service we are sending a copy of this letter to your authorized representative sincerely steven grodnitzky manager exempt_organizations technical group enclosure notice
